Citation Nr: 1209974	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  07-00 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, DB


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from February 1962 to December 1977.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) and October 2009 Board remand.

In August 2009, the Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In an October 2009 remand, the Board requested further development regarding the Veteran's claim for entitlement to service connection for a back disorder.  Such development was conducted, and the Appeals Management Center (AMC) issued a May 2011 rating decision which granted the Veteran's claim.  Accordingly, this claim was fully resolved on remand and is no longer before the Board.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain an examination.  

VA will grant a total disability rating based on individual unemployability (TDIU) where the evidence shows that the veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  38 C.F.R. § 4.16(a).  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran can perform the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

TDIU may be assigned, where the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his employment and educational history.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

In adjudicating a claim for TDIU, VA may not reject the veteran's claim without producing evidence, as distinguished from mere conjecture, that the veteran's disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294, 297 (1995).  VA has a duty to supplement the record by obtaining an examination, which includes an opinion as to what, if any, affect a veteran's service-connected disabilities have on his ability to work.  Friscia, 7 Vet. App. at 297.  Here, there is a medical opinion of record but, it does not fully address the claim on appeal.   

In January and May 2006 informal and formal claims, and in other statements associated with the claims file, the Veteran contends that he is unable to work due to his back and knee disabilities, to include as due to his pain medications, such as morphine.  VA medical records indicate the Veteran is prescribed morphine.  The Veteran's usual occupation is as a laborer, carpenter, and sheet-rock specialist, but he has not worked since 2004.  The Veteran is service-connected for a lumbar spine disability, a right knee disability, and a skin disorder.  His total schedular rating is as follows:  40% as of June 24, 2004; 60% as of February 14, 2007; 50% as of September 11, 2007; 60% as of February 23, 2009; and 70% as of April 6, 2010.  Additionally, he has a 40% evaluation assigned to his back disability on and after February 14, 2007 and prior to September 11, 2007, and on and after April 6, 2010.  Thus, he meets the schedular criteria as of April 6, 2010.  Prior to that time, the Veteran is only eligible for consideration of extraschedular TDIU.  

In April 2010 and April 2011 VA spine examination and addendum reports, the examiner concluded that the Veteran was precluded from engaging in physical labor due to his limitations on walking, standing, and history of falls.  The examiner determined, however, that the Veteran was capable of sedentary positions if he was provided ergonomic modifications.  The examiner does not, however, address the following relevant issues:  1) the Social Security Administration's (SSA) findings that the Veteran is unable to work due to his back and knee disorders as of March 2006; 2) the effects, if any, on the Veteran's employability due to medications he takes for his service-connected disabilities; and 3) the Veteran's work history as a laborer, carpenter, and sheet-rock specialist.  Accordingly, remand is required to obtain an examination and medical opinion that takes into account the relevant medical evidence and history.

While on remand, the AMC should also obtain recent VA medical records.  VA's duty to assist includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records.  38 C.F.R. § 3.159(c)(2) (2011).  Here, the most recent VA medical records from the VA medical center in Salisbury, North Carolina, and the VA outpatient clinic in Winston-Salem, North Carolina, are dated in March 2010.  Additionally, there appears to be a gap in medical records from May 2009 to November 2009.  Accordingly, these records must be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Salisbury, North Carolina, VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to specifically include records dated from May 2009 to November 2009 and in and after March 2010.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC must also inform the Veteran that he can also provide alternative forms of evidence.  

2.  Provide the Veteran a VA examination to determine the impact of his service-connected disabilities on his employability.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and reviewed by the examiner.  The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Based on the review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or retain employment due only to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  The examiner must specifically address SSA's findings, the Veteran's prior occupation, and the effects, if any, of the medications the Veteran is prescribed for his service-connected disabilities, to include morphine.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  The RO must consider the claim on an extraschedular basis prior to April 6, 2010, and on a schedular and extraschedular basis on and after April 6, 2010.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
SARAH RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


